DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	Claim 1 is interpreted as shown below.

    PNG
    media_image1.png
    304
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    514
    media_image2.png
    Greyscale

The limitations related to the intended use of the bonding jig (e.g., “bonding jig used for…”) and the materials worked upon by the jig (e.g., “the gas diffusion layer is loaded…”) are given patentable weight only to the extent that the prior art must be capable of satisfying the implied structural limitations of such limitations. The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Allowable Subject Matter
Claims 2-5, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Kodai or Tseng anticipate claim 1 but do not teach the features of the dependent claims 2-5, 8, and 14, and there is no fair motivation to add such features. E.g., Tseng does not have the grooves as claimed and as shown schematically below. Also, Kodai and Tseng and are directed to different intended uses (e.g., using vacuum to retain a label in a mold for in mold labeling). 

    PNG
    media_image3.png
    736
    2001
    media_image3.png
    Greyscale
 
The references applied in the prior rejection are more closely aligned with the claimed intended use (e.g., vacuum chucking a gas diffusion layer during bonding), however, do not fairly teach wherein the wall extends obliquely from the recess bottom as newly claimed and there is also no fair motivation to add such features.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodai (US 20030051443 A1).
	In reference to claim 1, Kodai discloses a bonding jig…, the bonding jig comprising:
a recess where the entire gas diffusion layer is placed inside when the bonding is performed, wherein
the recess, at least on its periphery, has a plurality of communication holes communicating with an outside, the communication holes being coupled to a suction device;
a surrounding wall that widens (See Fig 1, annotated portion shown below)

    PNG
    media_image4.png
    1345
    2000
    media_image4.png
    Greyscale


	In reference to claim 6, Kodai further discloses that the recess is rectangular in shape (See Figs 4-7, which show a top down view of the recess).
	In reference to claim 12, Kodai futher discloses wherein the upper face of the bonding jig on which the adhesive sheet is placed is larger than the recess where the entire gas diffusion layer is placed inside when the bonding is performed (See Fig 1, portion shown above. Also, if a recess is formed in a surface, then the surface must comprise an upper face that is larger than the recess.).
	In reference to claim 13, Kodai further discloses wherein the upper face of the
bonding jig comprises holes for receiving positioning pins (“mounting holes … by means of bolts or screws” [P0039])
	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 20100007054 A1).
	In reference to claim 1, Tseng discloses a bonding jig as shown below, which meets every limitation of claim 1 (compare to instant figures) except that Tseng does not disclose that the jig is used for bonding a gas diffusion layer or a fuel cell constituent member including the gas diffusion layer to be sandwiched between separators and an adhesive sheet for joining the separators to the gas diffusion layer or the fuel cell .

    PNG
    media_image5.png
    477
    399
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774